The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,694,260 and 11,057684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited references do not disclose or suggest wherein the first extension header includes timestamps information having a 32-bit format or a 64-bit format depending on a specific value also included in the first extension header. The Examiner respectfully disagrees.
Oliveira is cited to disclose wherein the first extension header includes timestamps information having a 32-bit format or a 64-bit format depending on a specific value also included in the first extension header. For example, Oliveira discloses an example RTP header in Fig. 11 and it shows a timestamp filed with a 32-bit value and a synchronization source SSRC field with a 32-bit value; see at least paragraph 0112. Further, Oliveira discloses a send time present bit and a decode time timestamp which can be a 32-bit and a correspondence field that can be a 64-bit; see at least paragraph 0124 and a decode time present, a presentation time present and a decode time which can also have a 32-bit or a 64-bit for a NPT field; see at least paragraphs 0135-0136. Furthermore, the language of the claim is in an alternative format and only one format is needed to meet the limitation.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 6, 11 and 15 have been amended. The double patenting rejection is withdrawn due to filing a terminal disclaimer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0308505) in view of Oliveira (US 2006/0184790) and further in view of Balasubramanian (US 2014/0098745).
Regarding claim 1, Hong discloses a digital broadcast receiver for receiving a broadcast signal, the digital broadcast receiver comprising:
a tuner configured to receive the broadcast signal carrying a transport packet for real- time delivery, wherein the transport packet for real-time delivery consists of at least one packet payload and at least one packet header (receiving unit includes a tuner; see at least paragraphs 0439-0440 for receiving a transport stream; see at least paragraphs 0192, 0882, 0885, 0891, 0968, 0969, 1007-1009, and 1013); and
a processor configured to extract the at least one packet header (Header decompression; see at least paragraphs 0192, 0882, 0885, 0891, 0968, 0969, 1007-1009, and 1013).
Hong discloses a real-time delivery such as the real time protocol; see at least paragraph 0131, but is not clear about wherein a first extension header is included in the at least one packet header, further the first extension header includes timestamp information having a 64-bit format depending on a specific value also included in the first extension header and wherein a second extension header is included in the at least one packet header, further the second extension header includes first information for SCT (sender current time) of a broadcast sender and second information for ERT (expected residual time).
Oliveira discloses wherein a first extension header is included in the at least one packet header, further the first extension header includes timestamp information having a 32-bit format or a 64-bit format depending on a specific value also included in the first extension header (the AF header includes an adaptation field presence flag, the header extension has a timestamp correspond to a presentation timestamp and wherein the timestamp is a 64 bit; see at least paragraphs 0040, 0094, 0112, 0124 and 0137-0138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong by the teachings of Oliveira by having the above limitations so to be able to protect elementary stream media content; see at least the Abstract.
Hong in view of Oliveira are not clear about wherein a second extension header is included in the at least one packet header, further the second extension header includes first information for SCT (sender current time) of a broadcast sender and second information for ERT (expected residual time).
Balasubramanian discloses the above limitations; see at least paragraph 0076.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong in view of Oliveira by the teachings of Balasubramanian by having the above limitations so to compress data packets; see at least the Abstract.

Regarding claim 2, Hong in view of Oliveira and further in view of Balasubramanian disclose the digital broadcast receiver of claim 1, wherein the first extension header is different from the second extension header (the first extension header of Oliveira and the second extension header of Balasubramanian; see at least the rejection of claim 1).

Claim 6 is rejected on the same grounds as claim 1.
Claim 7 is rejected on the same grounds as claim 2.
Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.

Claims 3-5, 8-10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Oliveira and further in view of Balasubramanian  and further in view of Kloper (US 2003/0112878).
Regarding claim 3, Hong in view of Oliveira and further in view of Balasubramanian disclose the digital broadcast receiver of claim 2 and disclose the transport packet for real-time delivery, but are not clear about obtaining structure type information of the transport packet from the packet header.
Kloper discloses the above missing limitation; see at least paragraphs 0133 and 0144.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong in view of Oliveira and further in view of Balasubramanian by the teachings of Kloper by having the above limitation so to determine an optimal transmission channel class for a particular terminal; see at least the Abstract.

Regarding claim 4, Hong in view of Oliveira and further in view of Balasubramanian and further in view of Kloper disclose the digital broadcast receiver of claim 3, wherein the structure type of the transport packet for real-time delivery comprises a first structure type including a packet header, a header extension, a payload identifier, and object data, a second structure type only including a packet header and a header extension, and a third structure type only including a packet header, a header extension, and object data (Kloper; see at least paragraphs 0133 and 0144).

Regarding claim 5, Hong in view of Oliveira and further in view of Balasubramanian and further in view of Kloper disclose the digital broadcast receiver of claim 4, wherein the first structure type further comprises offset information of object data (Kloper; see at least paragraphs 0133 and 0144).

Claim 8 is rejected on the same grounds as claim 3.
Claim 9 is rejected on the same grounds as claim 4.
Claim 10 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 4.
Claim 14 is rejected on the same grounds as claim 5.
Claim 17 is rejected on the same grounds as claim 4.
Claim 18 is rejected on the same grounds as claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426